Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 6, 10, 13, 16 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Japanese Patent 2016-162,863 as disclosed in English language equivalent Ito et al 2018/0042117 (see paragraphs 0089-0095 and 0102).
JP -863, as disclosed in Ito et al -117, teaches the instant pattern forming method set forth in instant claim 17 comprising the instant steps in the instant order.  See also Figures 1A-1F, showing the dispensing of a curable composition (101) onto a substrate (102) having a spin-on carbon (see paragraph 0089) processing layer (103), a mold contacting step (see Figs. 1C and 1D) to sandwich the curable composition between the substrate and the mold, a light irradiation step (Fig. 1E) to cure the composition into a film and a mold releasing step (Fig. 1F) to separate the cured film from the mold.  Concerning instant claim 4, it is submitted that the spin-on carbon layer would constitute the instant underlayer which satisfies the recitation that the number of carbon atoms therein is 80 % or more.  Further, the applied reference teaches that the curable composition would have a fluorosurfactant at paragraphs 0057-0060 and paragraph 0067 teaches that the concentration of the non-polymerizable component can be as low .            
2.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-11, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2016-162,863 as disclosed in English language equivalent Ito et al 2018/0042117.
JP -863 as disclosed in English language equivalent Ito et al -117 discloses the basic claimed pattern forming method as set forth in paragraph 1, supra, with claims 4, 6, 10, 13 and 16 being additionally rejected under 103 should the 102 be disputed.  While it is submitted that the disclosure of Ito et al is sufficient to anticipate these claims, it certainly would have been obvious to one of ordinary skill in the art to employ a fluorosurfactant as the non-polymerizable compound and in the instant concentration of .26% by mass given that these aspects are clearly taught in the reference.  The binder of instant claim 5 is conventional in the art—Official Notice is hereby taken of this—and would have been an obvious addition to the underlayer of Ito et al to ensure that the 
3.Claim(s) 1, 2, 4, 6, 10, 12, 13 and 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Oomatsu et al 2017/0158905 (see paragraphs 0378 and 0382).
   Oomatsu et al discloses the instant pattern forming method of claim 17 with the instant steps of dispensing a curable composition onto a substrate having a spin-on carbon (see paragraph 0378) layer on the surface thereof, a mold contacting step to sandwich the curable composition between the substrate and the mold, a light irradiation step to cure the composition into a film and a mold releasing step to separate the cured film from the mold.  See Oomatsu et al, paragraph 0382.  At paragraphs 0292-0293, Oomatsu et al teaches that the curable composition is dispensed according to claim 1, wherein a first step of dispensing a curable composition (A1) which is free of surfactant occurs followed by a second step (see paragraphs 0397-0398) of dripping a second photocurable curable composition (A2) thereon, the second photocurable 
4.Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oomatsu et al.
Oomatsu et al discloses the basic claimed method as set forth in paragraph 3, supra, with claims 1, 2, 4, 6, 10, 12, 13, 15 and 16 being additionally rejected under 103 in this paragraph should the 102 rejection be disputed.  Ie, while it is submitted that sufficient disclosure exists in Oomatsu et al to anticipate these claims, if not, then surely the exact concentration of the fluorosurfactant would have been obvious.  Instant claims 5, 7-9 and 11 are rejected for reasons of record as set forth in paragraph 2, supra, with respect to JP 2016-162,863 as taught in Ito et al.  Ie, they are obvious in Oomatsu et al for the reasons set forth in paragraph 2, supra.  It is submitted that the exact surface tensions of the compositions A1 and A2 would have been an obvious aspect in the method of the applied reference dependent on the physical properties desired for each composition, a feature well within the skill level of the art.  Oomatsu et al (paragraph 
5.Claim(s) 4, 6, 10, 13, 16 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kitagawa et al 2016/0009946 (see paragraphs 0123 and 0127).
   Kitagawa et al et al discloses the instant pattern forming method of claim 17 with the instant steps of dispensing a curable composition onto a substrate having a spin-on carbon (see paragraph 0123) layer on the surface thereof, a mold contacting step to sandwich the curable composition between the substrate and the mold, a light irradiation step to cure the composition into a film and a mold releasing step to separate the cured film from the mold.  See Kitagawa et al, paragraph 0127.  Claim 4 is anticipated essentially for the reasons already noted, since the instant fluorosurfactant value of .26% by mass is encompassed by the range of .0001 to 5% by mass as taught at paragraph 0098.  The underlayer –ie, spin-on carbon layer—clearly is formed as recited in instant claim 6 and of course instant claim 10 is met.  The formation of a circuit board (claim 13) and optical component (claim 16) is taught at paragraph 0003.  
6.Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al 2016/0009946.
 Kitagawa et al discloses the basic claimed method as set forth in paragraph 5, supra, with claims 4, 6, 10, 13 and 16 being additionally rejected under 103 in this paragraph should the 102 rejection be disputed.  Ie, while it is submitted that sufficient disclosure exists in Kitagawa et al to anticipate these claims, if not, then surely the exact concentration of the fluorosurfactant would have been obvious.  Instant claims 5, 7-9 
7.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     
                
       
       
/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742